Vacated by Supreme Court, January 24, 2005




                         UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 03-4574
ROBERT WAYNE BOGGS,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-02-29)

                       Argued: May 7, 2004

                      Decided: June 9, 2004

          Before MOTZ and KING, Circuit Judges, and
       Pasco M. BOWMAN, Senior Circuit Judge of the
      United States Court of Appeals for the Eighth Circuit,
                     sitting by designation.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

ARGUED: Eric David Placke, Assistant Federal Public Defender,
OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro,
North Carolina, for Appellant. Clifton Thomas Barrett, Assistant
United States Attorney, OFFICE OF THE UNITED STATES
ATTORNEY, Greensboro, North Carolina, for Appellee. ON
2                      UNITED STATES v. BOGGS
BRIEF: Louis C. Allen, III, Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, L. Patrick Auld, Assistant United States Attorney, Greens-
boro, North Carolina, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Robert Wayne Boggs appeals his conviction and 284-month sen-
tence for kidnapping, in violation of 18 U.S.C. § 1201(a)(1) (2000);
transmitting a ransom demand in interstate commerce, in violation of
18 U.S.C. § 875(a) (2000); and carrying and using firearms during a
crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii) (2000).
Boggs’s only contention is that the district court abused its discretion
by denying his request for a third evaluation to determine his compe-
tence to stand trial. We find no abuse of discretion and therefore
affirm.

   "The conviction of a defendant when he is legally incompetent is
a violation of due process." United States v. Mason, 52 F.3d 1286,
1289 (4th Cir. 1995). The district court must order a competency
hearing under 18 U.S.C. § 4241(a) (2000) if there is reasonable cause
to believe the defendant may presently be suffering from a mental
defect rendering him incompetent to stand trial. "The test for mental
competence is whether the defendant ‘has sufficient present ability to
consult with his lawyer with a reasonable degree of rational under-
standing and whether he has a rational as well as factual understand-
ing of the proceedings against him.’" Mason, 52 F.3d at 1289
(quoting Dusky v. United States, 362 U.S. 402, 402 (1960) (per
curiam)); see also 18 U.S.C. § 4241(a). Indicia of competence can
include a defendant’s behavior, his demeanor at trial, and any medical
opinion on competence. Mason, 52 F.3d at 1290 (citations omitted).
                       UNITED STATES v. BOGGS                        3
This court’s review of a district court’s refusal to order a competency
determination is for abuse of discretion. United States v. West, 877
F.2d 281, 285 n.1 (4th Cir. 1989).

   Two previous psychological examinations had concluded that
Boggs was competent to stand trial. At a hearing on the motion for
a third evaluation of Boggs’s competency, which the district court
conducted with great care and thoughtfulness, Boggs demonstrated an
understanding of the legal system and of the nature of the charges
against him. Boggs argues, as he did to the district court, that his
rejection of the government’s offer of a favorable plea agreement was
influenced by the delusions already explored fully in the two previous
psychological examinations. The district court conducted an extended
colloquy with Boggs and gave thorough consideration to this argu-
ment, concluding that Boggs’s rejection of the plea agreement was
supported by a rational thought process and that Boggs was able to
assess his options with a "‘reasonable degree of rational understand-
ing.’" Mason, 52 F.3d at 1289 (quoting Dusky, 362 U.S. at 402). In
the circumstances presented here, we cannot say the district court
erred in determining there was no reasonable cause to believe Boggs
was incompetent to stand trial.

  Accordingly, we affirm Boggs’s conviction and sentence.

                                                          AFFIRMED